Citation Nr: 0700792	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-30 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for arthritis of the hands.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to April 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in March 2003, a statement of the case was issued 
in May 2004, and a substantive appeal was received in July 
2004.  The veteran testified at a hearing before the Board in 
September 2006.

At the Board hearing, the veteran testified as to a cervical 
spine disability which he claimed was due to service.  The 
Board will thus construe such testimony as a claim of service 
connection for cervical spine disability.  This matter is 
hereinafter discussed in more detail. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the hearing before the Board, it was clarified that the 
veteran is claiming entitlement to service connection for 
arthritis of the hands pursuant to three separate theories of 
entitlement.  It appears that the veteran's claim has to date 
only been considered under a direct service connection theory 
of entitlement.  When determining service connection, all 
theories of entitlement must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

Initially, the veteran contends that his arthritis of the 
hands is as a direct result of injuries sustained during 
service.  38 U.S.C.A. § 1110 (West 2002).  Service medical 
records reflect that the veteran sustained a lower back 
injury in March 1991 when he attempted to catch a 350 pound 
falling crate, and in April 1991 he sustained a second injury 
to his lower back as a result of a motor vehicle accident.  
Service connection has already been established for two 
separate back disabilities: for degenerative disc disease 
with protrusions at L2-3, L4-5, and L5-S1, and for residuals 
of back injury.  It appears that the one of the veteran's 
contentions is that he injured his hands in service as well.    

Second, the veteran contends that he has cervical spine 
disability which is also a result of the inservice injury or 
injuries.  This appears to be a new claim raised at the 
September 2006 Board hearing.  The veteran contends that his 
arthritis of the hands is secondary  the cervical spine 
disability.  38 C.F.R. § 3.310 (2006).  Under the particular 
circumstances of this case, the Board believes the claim of 
service connection for cervical spine disability can be 
viewed as intertwined with the claim based on arthritis of 
the hands to such an extent that it should be developed and 
adjudicated by the RO prior to appellate review of the 
bilateral hands issue.  

Third, the veteran contends that arthritis of the hands is 
due to undiagnosed illness due to service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117 (West 2002). 

In view of the potentially complex medical nature of the 
underlying question in this case, the Board believes that a 
VA examination and medical opinion are necessary.  38 C.F.R. 
§ 3.159(c)(4).  

Finally, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Board acknowledges that the RO issued 
VCAA notice to the veteran in February 2002, pursuant to his 
claim of entitlement to arthritis of the hands under a direct 
theory of entitlement.  In light of the clarification that 
such disability is being claimed pursuant to a secondary 
theory of entitlement, and due to undiagnosed illness, the RO 
is instructed to provide additional VCAA notice to the 
veteran to address such theories of entitlement.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
send appropriate notice to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This notice should also advise the 
veteran of the evidence necessary to 
substantiate his arthritis of the hands 
claim (on either a direct or secondary 
basis as well as due to an undiagnosed 
illness), as well as what evidence he is 
to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should also be 
advised to submit all pertinent evidence 
in his possession.  The notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  An appropriate VCAA 
letter should also be furnished to the 
veteran in connection with the claim of 
service connection for cervical spine 
disability.  

2.  The RO should develop and 
adjudicate the claim of service 
connection for cervical spine 
disability.  The veteran should be 
notified of the decision and furnished 
notice of appellate rights and 
procedures. 

3.  Thereafter, the RO should schedule 
the veteran for an appropriate VA 
examination to assess the nature and 
etiology of his claimed bilateral hand 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in conjunction with 
the examination.  Any medically 
indicated tests, such as x- rays, 
should be accomplished.  The examiner 
should clearly report any disability of 
the hands which can be medically 
diagnosed.  

     a)  If a hand disability is 
medically diagnosed, the examiner 
should opine as to whether it is at 
least as likely as not (i.e. a 50 
percent or higher degree of 
probability) that any such diagnosed 
hand disability is related to the 
veteran's service or any injury during 
service.  The examiner should also 
offer an opinion as to whether it is at 
least as likely as not (i.e. a 50 
percent or higher degree of 
probability) that any such diagnosed 
hand disability is proximately due to, 
or caused by, or aggravated by, the 
veteran's cervical spine disability, or 
service-connected lumbar spine 
disabilities.

     b)  If a disability of the hands 
cannot be medically diagnosed, then the 
examiner should report whether the 
veteran exhibits objective indications 
of chronic disability (manifested by 
certain signs or symptoms) associated 
with his hands.

4.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for bilateral 
hand disability on either a direct basis 
(to include as due to an undiagnosed 
illness) and a secondary basis (to 
include by aggravation).  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



